

116 S4405 IS: Neighborhood Economic Development and Opportunity Act of 2020
U.S. Senate
2020-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4405IN THE SENATE OF THE UNITED STATESAugust 3, 2020Mr. Van Hollen introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a pilot program to provide grants to nongovernmental entities, including nonprofit organizations and faith-based organizations, to provide economic support in urban areas of the United States, and for other purposes.1.Short titleThis Act may be cited as the Neighborhood Economic Development and Opportunity Act of 2020.2.Neighborhood Economic Development and Opportunity Pilot Program(a)FindingsCongress finds that—(1)residents of certain urban communities in the United States have experienced decades-long, complex, and systemic racial, economic, social, and other impediments that prevent the best solutions and equal opportunities for certain urban residents compared to those in outlying communities;(2)the efforts and work of nonprofit and faith-based community organizations are essential to revitalizing the urban communities referred to in paragraph (1) and delivering meaningful, positive change in people and improvement of physical infrastructure of neighborhoods, resulting in better communities; and (3)cities are in need of immediate and emergency action and streamlined delivery of Federal assistance through local nonprofit and faith-based organizations within or directly contributing to severely distressed urban neighborhoods, especially in areas designated as opportunity zones.(b)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a nongovernmental, nonprofit, faith-based, or charitable organization, including a Community Development Corporation, or a combination of such organizations, that—(A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of that Code; and(B)delivers—(i)services that improve employment skills, promote self-sufficiency and self-empowerment, and help individuals achieve their full potential through the development and provision of skills and capacities that promote productive individuals; or(ii)development projects that revitalize physical infrastructure needed in severely distressed urban neighborhoods, especially opportunity zones.(2)Faith-based organizationThe term faith-based organization means a nonprofit organization or group of organizations that is affiliated with or composed of congregations or networks of worship organizations that deliver social, human, or community redevelopment services or activities for the purpose of improving the human condition or lives of people.(3)Opportunity zoneThe term opportunity zone has the meaning given the term qualified opportunity zone in section 1400Z–1(a) of the Internal Revenue Code of 1986.(4)Review boardThe term review board means the review board established under subsection (d)(1).(5)SecretaryThe term Secretary means the Secretary of Commerce. (6)Severely distressed urban neighborhoodThe term severely distressed urban neighborhood means—(A)an opportunity zone; or(B)an area that has experienced severe long-term poverty, as determined by the Secretary.(c)Neighborhood economic development and opportunity pilot program for nonprofit and faith-Based partnerships To support severely distressed urban neighborhoods(1)EstablishmentThe Secretary shall establish a grant program to provide grants to eligible entities to carry out activities to achieve urban community revitalization in severely distressed urban neighborhoods.(2)Eligible activitiesAn eligible entity may use a grant under this section to carry out—(A)a social or economic program that improves employment skills, promotes self-sufficiency and self-empowerment, or helps individuals achieve their full potential through development and provision of skills and capacities that promote productive individuals; or(B)a development project that revitalizes physical infrastructure in a severely distressed urban neighborhood, in combination with activities described in subparagraph (A). (3)Applications(A)In generalNot later than 60 days after the date of enactment of this Act, to be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application that describes funding needs of the eligible entity, including a description of any funding needed to complete ongoing projects, development plans, and sustainable services for residents in severely distressed urban neighborhoods and how that funding will achieve urban community revitalization results with such people and in neighborhoods. (B)RequirementAn application under subparagraph (A) shall—(i)describe the total cost of the activities (including non-Federal contributions) to be carried out with a grant under this section;(ii)describe the amount of non-Federal funds that will be contributed to carry out the activities described in clause (i);(iii)describe the measurable results expected as a result of the activities described in clause (i); and(iv)include a clear, itemized statement that demonstrates how the activities described in clause (i) will achieve the goals of—(I)restoring communities—(aa)by bettering people through building core personal attributes needed for successful, functioning communities and individuals, including by improving skills, character, and economic productive capacity of individuals; and(bb)by building economically translatable skills; and(II)improving severely distressed urban neighborhoods through comprehensive development projects that revitalize physical infrastructure in such neighborhoods.(4)Grant requirements(A)Total cost of activitiesThe total cost of activities carried out with a grant under this section (including non-Federal contributions) shall be—(i)not less than $2,500,000; and(ii)not more than $50,000,000.(B)Non-Federal shareThe non-Federal share of the cost of activities carried out with a grant under this section shall be not less than 5 percent. (d)Review board(1)In generalThe Secretary shall establish a review board to review and evaluate applications for grants under this section. (2)Composition(A)In generalThe review board shall be composed of 9 members, of which—(i)one shall be the Secretary (or a designee);(ii)two shall be appointed by the President;(iii)two shall be appointed by the Speaker of the House of Representatives; (iv)one shall be appointed by the minority leader of the House of Representatives;(v)two shall be appointed by the majority leader of the Senate; and(vi)one shall be appointed by the minority leader of the Senate.(B)Deadline for appointmentMembers of the review board shall be appointed not later than the date that is 30 days after the date of enactment of this Act. (3)Duties(A)In generalThe review board shall—(i)review, evaluate, and rank applications for grants under this section; and (ii)not later than 120 days after the date of enactment of this Act, submit to the Secretary the priority list under subparagraph (C)(ii) for consideration in the final selection of grant recipients by the Secretary.(B)Evaluation(i)In generalThe review board shall evaluate each application received under this section based on the following criteria:(I)The extent of existing poverty and crime issues in the severely distressed urban neighborhood.(II)The likelihood that activities proposed to be carried out with a grant under this section will achieve the goals described in subsection (c)(3)(B)(iv).(III)The support for the application, as demonstrated through meaningful, substantive roles of one or more Federal, State, or local government and one or more private, nongovernmental entity in carrying out the proposed activities.(IV)The proportion of non-Federal funds contributed to carry out the activities described in the application, including private, State, local, and other sources of funds, with a preference given to those applications that commit a larger non-Federal share.(V)The demonstrated success of the eligible entity in providing services or projects in the severely distressed urban neighborhood.(VI)The management and administrative capacity of the eligible entity to carry out the activities.(VII)The accountability measures proposed in the application, such as metered release of Federal funds, audits, transparency measures, public disclosure, and third-party reviews to ensure funding is spent as budgeted and results are measured, reported, and shared.(ii)PriorityIn evaluating applications under this section, the review board shall give priority—(I)to applications that reflect direct community neighborhood input; and(II)to applications from eligible entities that are based in the community served by the eligible entity.(C)Rankings(i)In generalBased on the evaluations under subparagraph (B)—(I)the review board shall determine which applications meet the requirements of this section;(II)each member of the review board shall provide a score for each application described in subclause (I) on a scale of 0 to 100;(III)for each application that is scored, the scores of each member shall be averaged to create an average score for the application; and(IV)the applications shall be listed by average score in the applicable category on the priority list under clause (ii). (ii)Priority listThe review board shall develop a priority list that includes each application that receives a score under clause (i), in the following categories:(I)Applications with a total cost (including non-Federal contributions) of $10,000,000 or less, from the highest average score to the lowest average score of those applications.(II)Applications with a total cost (including non-Federal contributions) of more than $10,000,000, from the highest average score to the lowest average score of those applications.(4)Staff(A)In generalThe review board may hire temporary staff to support the review board in carrying out the duties of the review board under paragraph (3). (B)FundingThe review board may use not more than $1,000,000 of the amounts made available to carry out this section for staff salaries and expenses under subparagraph (A). (5)Termination(A)In generalSubject to subparagraph (B), the review board shall terminate on the date on which the Secretary has selected all grant recipients under this section and section 3.(B)ExtensionThe Secretary may grant the review board not more than 1 extension of not more than 180 days, if the Secretary determines an extension to be necessary.(e)Selection and distribution(1)Initial grants(A)In generalNot later than 60 days after the date on which the review board submits the priority list to the Secretary under subsection (d)(3)(A)(ii), the Secretary shall select 12 applications to receive grants under this section, after taking into consideration the priority list. (B)Regional selectionThe applications selected under subparagraph (A) shall include 2 applications from each region served by an Economic Development Administration regional office.(C)DistributionOf the amounts made available to carry out this section—(i)not less than $200,000,000 shall be used to provide grants for applications on the priority list under the category described in subsection (d)(3)(C)(ii)(I), with priority given to providing full funding to the applications that received the highest rankings; and (ii)not less than $300,000,000 shall be used to provide grants for applications on the priority list under the category described in subsection (d)(3)(C)(ii)(II), with priority given to providing full funding to the applications that received the highest rankings. (2)Additional selections(A)In generalNot later than 60 days after the date on which the review board submits the priority list to the Secretary under subsection (d)(3)(A)(ii), after providing 12 grants in accordance with paragraph (1), the Secretary shall use any remaining amounts to provide grants as described in subparagraph (B). (B)SelectionsIn making selections under subparagraph (A), the Secretary shall—(i)select to receive grant applications that were not selected to receive grants under paragraph (3); (ii)give priority consideration to the highest ranked applications remaining in the category described in subsection (d)(3)(C)(ii)(I) or the category described in subsection (d)(3)(C)(ii)(II), as applicable; and(iii)consider equitable regional distribution. (3)Multiple disbursementsThe Secretary may provide a grant under this section in multiple disbursements, with subsequent disbursements contingent on a report to the Secretary by the eligible entity that demonstrates that the previous disbursement was—(A)expended consistent with this section and all applicable Federal laws; and(B)free of fraud, waste, and excessive spending, as verified to the satisfaction of the Secretary. (f)CoordinationIn providing grants under this section, the Secretary may coordinate with the heads of other Federal agencies to ensure the best implementation of this section.(g)Reports(1)Reports by grant recipients(A)AccountingNot later than 20 days after the end of each quarter, beginning with the first full quarter after grant funds are disbursed, until the grant funds are expended, each eligible entity that receives a grant under this section shall submit to the Secretary a report that—(i)details the expenditures made for each activity carried out with the grant funds; and (ii)certifies that the expenditures were used to carry out the activities described in the application of the eligible entity. (B)Final reportNot later than 1 year after the date on which the activities carried out with a grant under this section have been completed, the eligible entity shall submit to the Secretary a report that describes—(i)the results and effectiveness of the grant in carrying out those activities; and(ii)improvements to communities, jobs created, and other factors that have contributed to community improvement in the severely distressed urban neighborhood as a result of those activities.(2)Reports by SecretaryNot later than 1 year after the date on which the amounts made available under subsection (h) have been disbursed for grants under this section, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that evaluates the program under this section, including an evaluation of—(A)the quality of the grant applications; and(B)the outcomes and impacts of the projects and activities carried out with a grant, including health outcomes and the impact on determining characteristics of severely distressed urban neighborhoods. (h)Funding(1)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, to the Secretary to carry out this section $600,000,000, to remain available until expended. (2)Emergency designation(A)In generalThe amounts provided by paragraph (1) are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 3.Baltimore neighborhood economic development and opportunity initiative(a)DefinitionsIn this section:(1)CityThe term City means the City of Baltimore, Maryland.(2)Eligible entityThe term eligible entity means—(A)an eligible entity (as defined in section 2(b)) that is located in or serves the City; (B)the City; or(C)the State of Maryland.(3)Review BoardThe term review board means the review board established under section 2(d)(1). (4)SecretaryThe term Secretary means the Secretary of Commerce.(5)Severely distressed urban neighborhoodThe term severely distressed urban neighborhood has the meaning given the term in section 2(b).(b)EstablishmentThe Secretary may provide grants to eligible entities to carry out activities to achieve urban community revitalization in severely distressed urban neighborhoods in the City. (c)Eligible activitiesAn eligible entity may use a grant under this section to carry out— (1)a social or economic program that improves skills, character, or productive capacity of individuals that reside in a severely distressed urban neighborhood in the City; or(2)a development project that revitalizes physical infrastructure in a severely distressed urban neighborhood in the City, in combination with activities described in paragraph (1). (d)ApplicationsNot later than 60 days after the date of enactment of this Act, to be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application that describes funding needs of the eligible entity, including a description of any funding needed to complete ongoing projects, development plans, and sustainable services for residents in severely distressed urban neighborhoods in the City and how that funding will achieve urban community revitalization results with such people and in such neighborhoods. (e)Grant requirements(1)Total cost of activitiesThe total cost of activities carried out with a grant under this section (including non-Federal contributions) shall be—(A)not less than $2,500,000; and(B)not more than $50,000,000.(2)Non-Federal shareThe non-Federal share of the cost of activities carried out with a grant under this section shall be not less than 5 percent. (f)Ranking by review boardThe review board shall—(1)review, evaluate, and rank the applications received under this section in accordance with the procedures and requirements described in section 2(d)(3), except that the review board shall only develop 1 priority list for applications under this section; and(2)not later than 120 days after the date of enactment of this Act, submit to the Secretary the priority list for the applications received under this section for consideration by the Secretary in selecting grant recipients under this section. (g)Selection(1)In generalNot later than 60 days after the date on which the review board submits the priority list to the Secretary under subsection (f)(2), the Secretary shall select eligible entities to receive grants under this section. (2)Priority; considerationIn providing grants under this section, the Secretary shall—(A)give priority to providing full funding to the applications that received the highest rankings from the review board; (B)consider equitable regional distribution of grants in all areas of the City; and(C)give priority—(i)to applications that reflect direct community neighborhood input; and(ii)to applications from eligible entities that are based in the community served by the eligible entity. (h)CoordinationIn providing grants under this section, the Secretary may coordinate with the heads of other Federal agencies and the Mayor of the City (or a designee) to ensure the best implementation of this section. (i)Reports(1)AccountingNot later than 20 days after the end of each quarter, beginning with the first full quarter after the grant funds are disbursed, until the grant funds are expended, each eligible entity that receives a grant under this section shall submit to the Secretary a report that—(A)details the expenditures made for each activity carried out with the grant funds; and(B)certifies that the expenditures were used to carry out the activities described in the application of the eligible entity.(2)Final reportNot later than 1 year after the date on which the activities carried out with a grant under this section have been completed, the eligible entity shall submit to the Secretary a short report that describes—(A)the results and effectiveness of the grant in carrying out those activities; and(B)improvements to communities, jobs created, and other factors that have contributed to community improvement in the severely distressed urban neighborhood in the City as a result of those activities. (j)Funding(1)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, to the Secretary to carry out this section $200,000,000, to remain available until expended.(2)Emergency designation(A)In generalThe amounts provided by paragraph (1) are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 